       Case 3:20-cv-03131-JSC Document 121 Filed 07/23/20 Page 1 of 3



 1   Aaron M. Sheanin (CA SBN 214472)
     ROBINS KAPLAN LLP
 2   2440 W El Camino Real, Suite 100
 3   Mountain View, CA 94040
     Tel: (650) 784-4040
 4   Fax: (650) 784-4021
     asheanin@robinskaplan.com
 5
     Elizabeth C. Pritzker (CA SBN 146267)
 6   Bethany Caracuzzo (CA SBN 190687)
 7   Caroline C. Corbitt (CA SBN 305492)
     PRITZKER LEVINE LLP
 8   1900 Powell Street, Suite 450
     Emeryville, CA 94608
 9   Telephone: (415) 692-0772
     Facsimile: (415) 366-6110
10
     ecp@pritzkerlevine.com
11   bc@pritzkerlevine.com
     ccc@pritzkerlevine.com
12
     Attorneys for Plaintiff Soils To Grow LLC and the
13   Proposed Class

14   [Additional Counsel Listed on Signature Page]

15
                               UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17

18                                                       Case No. 3:20-cv-03131-JSC
19                                                       CLASS ACTION
20                                                       NOTICE OF JOINDER IN
     IN RE CALIFORNIA GASOLINE SPOT
                                                         STIPULATION AND ORDER
21   MARKET ANTITRUST LITIGATION                         REGARDING WAIVER OF SERVICE OF
                                                         THE COMPLAINTS AND
22   THIS DOCUMENT RELATES TO:                           DEFENDANTS’ DEADLINES TO
     SOILS TO GROW LLC v. VITOL, INC., et al.,           RESPOND TO THE COMPLAINTS AND
23                                                       IN STIPULATION AND ORDER
     Case No. 3:20-cv-04532-JSC
                                                         REGARDING CONSOLIDATION AND
24                                                       APPOINTING INTERIM CLASS
                                                         COUNSEL ISSUED IN 3:20-CV-03131-
25                                                       JSC
26

27
28
       Case 3:20-cv-03131-JSC Document 121 Filed 07/23/20 Page 2 of 3



 1          PLEASE TAKE NOTICE that plaintiff SOILS TO GROW LLC hereby joins in the

 2   Stipulation And Order Regarding Waiver Of Service Of The Complaints And Defendants’

 3   Deadlines To Respond To The Complaints entered by the Court in Pacific Wine Distributors, Inc.

 4   et al. v. Vitol, Inc. et al., No. 3:20-cv-03131-JSC (N.D. Cal. May 6, 2020) on June 1, 2020 (the

 5   “Stipulation”), pursuant to Paragraph 6 of the Stipulation, Dkt. No. 27, and hereby joins in the

 6   Stipulation And Order Regarding Consolidation and Appointing Interim Class Counsel entered by

 7   the Court in Pacific Wine on July 1, 2020 (the “Consolidation Stipulation”), pursuant to Paragraph

 8   3 of the Consolidation Stipulation. Dkt. No. 67.

 9
     DATED: July 23, 2020                       ROBINS KAPLAN LLP
10

11                                              By: /s/ Aaron M. Sheanin
                                                      Aaron M. Sheanin
12

13                                              2440 W El Camino Real, Suite 100
                                                Mountain View, CA 94040
14                                              Tel: (650) 784-4040
                                                Fax: (650) 784-4021
15                                              asheanin@robinskaplan.com
16                                              Hollis Salzman
17                                              Kellie Lerner
                                                William V. Reiss
18                                              Matthew J. Geyer
                                                ROBINS KAPLAN LLP
19                                              399 Park Avenue, Suite 3600
                                                New York, NY 10022
20
                                                Tel: (212) 980-7400
21                                              Fax: (212) 980-7499
                                                hsalzman@robinskaplan.com
22                                              klerner@robinskaplan.com
                                                wreiss@robinskaplan.com
23                                              mgeyer@robinskaplan.com
24
                                                K. Craig Wildfang
25                                              Thomas J. Undlin
                                                Ryan W. Marth
26                                              ROBINS KAPLAN LLP
                                                800 LaSalle Avenue, Suite 2800
27                                              Minneapolis, MN 55402
28                                              Tel: (612) 349-8500

     Notice of Joinder
     Case. No. 3:20-cv-03131-JSC                  -2-
       Case 3:20-cv-03131-JSC Document 121 Filed 07/23/20 Page 3 of 3



 1                                     Fax: (612) 339-4181
                                       kcwildfang@robinskaplan.com
 2                                     tundlin@robinskaplan.com
 3                                     rmarth@robinskaplan.com

 4                                     Elizabeth C. Pritzker (CA SBN 146267)
                                       Bethany Caracuzzo (CA SBN 190687)
 5                                     Caroline C. Corbitt (CA SBN 305492)
                                       PRITZKER LEVINE LLP
 6                                     1900 Powell Street, Suite 450
 7                                     Emeryville, CA 94608
                                       Telephone: (415) 692-0772
 8                                     Facsimile: (415) 366-6110
                                       ecp@pritzkerlevine.com
 9                                     bc@pritzkerlevine.com
                                       ccc@pritzkerlevine.com
10

11                                     John Emerson
                                       EMERSON FIRM, PLLC
12                                     2500 Wilcrest, Suite 300
                                       Houston, TX 77042
13                                     Tel.: (800) 551-8649
                                       Fax: (501) 286-4659
14

15                                     Attorneys for Plaintiff Soils To Grow LLC and the
                                       Proposed Class
16

17

18

19

20

21

22

23

24

25

26

27
28

     Notice of Joinder
     Case. No. 3:20-cv-03131-JSC         -3-
